          Case 4:20-cv-01051-LPR Document 10 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


DENNIS WAYNE JONES                                                                   PLAINTIFF
#601335

v.                                  Case No: 4:20-cv-01051-LPR


BILL GILKY                                                                         DEFENDANT


                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Doc. 8). No objections have been filed, and the time to

do so has expired. After a careful and de novo review of the PFR and the record, the Court

concludes that the PFR should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Jones’s Complaint (Doc. 1) is DISMISSED without

prejudice. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Order or the accompanying Judgment would not be taken in good faith.


       IT IS SO ORDERED this 27th day of July 2021.




                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT COURT
